                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
             Plaintiff,                         )      No. 08 CR 00401-4
                                                )
      v.                                        )
                                                )      Judge Edmond E. Chang
AHMAD WILLIAMS,                                 )
                                                )
             Defendant.                         )

                          MEMORANDUM OPINION AND ORDER

      Ahmad Williams has filed a motion for a reduced sentence under the First Step

Act, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). R. 1803, Def.’s Mot.1 The

government opposes the motion, arguing that Williams is not eligible because the

crack-cocaine quantity for which he was held responsible at sentencing would still

exceed the threshold needed to apply the 10-year mandatory minimum under 21

U.S.C. § 841(b)(1)(A). R. 1811, Gov.’s Resp. The parties’ arguments require an

interpretation of the First Step Act, as well as the Fair Sentencing Act of 2010, Pub.

L. 111-220, 124 Stat. 2372, 2372 (2010), and how those two laws interact with the

unique circumstances of Williams’ case. As explained below, the Court concludes that

Williams’ actual conviction was for an offense exceeding 50 grams of crack cocaine,

and that amount is now lower than the updated threshold for the 10-year minimum

at 21 U.S.C. § 841(b)(1)(A). So Williams is eligible for relief under the First Step Act.

A full explanation is set out below.


      1Citationsto the record are noted as “R.” followed by the docket number and the page
or paragraph number.
       Having said that, the Court reserves a decision on whether—and if so, by how

much—to reduce Williams’s sentence under 18 U.S.C. § 3553(a) until the parties file

position papers on whether the Court must hold an in-person resentencing. The

parties’ submissions are due on September 9, 2019.

                                     I. Background

       In August 2008, Ahmad Williams and his co-defendants were charged with

various drug crimes arising from a large drug-trafficking operation on the South Side

of Chicago. United States v. Long, 748 F.3d 322, 325 (7th Cir. 2014). On Williams

specifically, the indictment charged a conspiracy to distribute and to possess with

intent to distribute 50 grams or more of crack cocaine and 5 kilograms or more of

cocaine under 21 U.S.C. § 846 (Count 1), and a substantive possession with intent to

distribute of 50 grams of more of crack cocaine, 21 U.S.C. § 841(a)(1) (Count 22).

R. 230, Indictment at 1-5, 26.

       In December 2009, Williams entered a blind plea of guilty (no written

agreement with the government) to Count 1. R. 523, 12/18/09 Minute Entry; R. 1368,

Plea Colloquy Tr. at 3:10-4:9, 14:16-16:9.2 Five of Williams’s co-defendants then went


       2Itbears noting that Williams did not plead to crack cocaine (he pled only to cocaine)
and did not specific a quantity of cocaine. Plea Colloquy Tr. at 3:10-4:9, 14:16-16:9. That
means that under Alleyne, no mandatory minimum should have applied at the time of
sentencing. Alleyne v. United States, 570 U.S. 99, 103 (2013). Instead, Williams should have
been sentenced under 21 U.S.C. § 841(b)(1)(C), which has no mandatory minimum and a
maximum term of 20 years.

       Having said that, the sentencing court clearly sentenced Williams as if he had pled to
the 50-gram offense, which before the Fair Sentencing Act would have garnered him a
mandatory minimum of 10 years. The sentencing judge explicitly stated that his hands were
tied by a 10-year mandatory minimum. R. 1406, Sentencing Tr. at 21:22-22:15. More
importantly, the Seventh Circuit also treated the issue as if Williams had been sentenced
under 21 U.S.C. § 841(b)(1)(A). Long, 748 F.3d at 331. And even though the Seventh Circuit
                                             2
to trial and were convicted of conspiracy with intent to distribute 50-plus grams of

crack cocaine, as well as other offenses. Long, 78 F.3d at 325.

       Williams was sentenced in February 2012. At sentencing, the government

argued that Williams was responsible for 44 kilograms of crack cocaine, that is, “all

the foreseeable dealing of his coconspirators in furtherance of the conspiracy.” Long,

748 F.3d at 331; R. 1163, Gov.’s Sentencing Memo at 5. Between the time of the

alleged conduct and Williams’s sentencing, however, the sentencing regime for crack

cocaine offenses had changed. In 2010, Congress enacted the Fair Sentencing Act,

which changed the threshold for the 10-year mandatory minimum from 50 grams to

280 grams of crack cocaine. R. 1160, Williams Sentencing Memo at 6-7. So Williams

argued in his sentencing memo that, as a legal matter, he should be sentenced under

the new regime, even though his conduct occurred under the old one. Id. Williams’s

sentencing memo also argued that, as a factual matter, the government could prove

only two 63-gram transactions (126 grams in total), short of the full 280 grams

triggering the 10-year mandatory minimum under the Fair Sentencing Act. Id. at 4

n.4. The sentencing court decided that that argument failed, however, because

Seventh Circuit case law at the time instructed district courts that the Fair

Sentencing Act did not apply retroactively to conduct that took place before the Act




opinion does not explicitly describe the government’s position on appeal, id., it is reasonable
to infer that the government advocated affirming Williams’s apparently mandatory 10-year
sentence under § 841(b)(1)(A). So, although Williams did not plead guilty to any amount of
crack cocaine, this Court is bound by the Seventh Circuit’s characterization that Williams
was convicted of the 50-gram offense under § 841(b)(1)(A).
                                              3
was enacted. See United States v. Fisher, 635 F.3d 336, 338 (7th Cir. 2011), overruled

by Dorsey v. United States, 567 U.S. 260, 264 (2012).

       At sentencing, the previously assigned judge found that Williams was

responsible for the full 44-kilogram amount of crack cocaine advocated by the

government. R. 1406, Sentencing Tr. at 10:25-11:1; 12:9-14. The district court then

sentenced Williams to a term of 10 years of imprisonment, plus five years of

supervised release. Id. at 23:6-23. During sentencing, the district court noted that it

might have have sentenced Williams to a modestly shorter term were it not for the

10-year mandatory minimum.3 Id. at 21:22-22:15 (“[I]t’s possible that if it weren’t for

the mandatory minimum, I might give you a sentence that was a little lower, but it

wouldn’t be much lower.”).

       Then, in 2014, Williams and his co-defendants appealed their sentences to the

Seventh Circuit. The Seventh Circuit explained that Dorsey had overruled Fisher.

Long, 748 F.3d at 328. So Williams and his co-defendants should have been sentenced

under the Fair Sentencing Act, because it was already in effect when they were

sentenced. Id. Although Long stated that the sentences would have to be vacated for

that reason “unless the failure to apply the [Fair Sentencing Act] was harmless,” id.,

the opinion does not appear to have conducted a harmless-error analysis specific to

Williams. Instead, the Seventh Circuit addressed another argument raised by



       3At sentencing, Williams did not argue that any facts used to determine his mandatory
minimum should have been charged in the indictment and either expressly proven to a jury
beyond a reasonable doubt or admitted in his guilty plea. Gov.’s Resp. at 3. That is, he did
not make an argument foreshadowing Alleyne, which was decided by the Supreme Court the
following year. See Alleyne, 570 U.S. at 103.
                                             4
Williams. Specifically, Williams argued that, under Alleyne v. United States, 570 U.S.

99, 103 (2013)—another case that had been decided after Williams’ February 2012

sentencing—the mandatory-minimum quantity and drug type had to be proven to a

jury beyond a reasonable doubt. On plain error review, the Seventh Circuit held that

any Alleyne error was harmless, because the jury could not possibly have held

Williams responsible for less than 280 grams of crack cocaine. Long, 748 F.3d at 330-

32. The Seventh Circuit affirmed Williams’s 10-year sentence. Id.

      In 2018, Congress passed the First Step Act. Among other things, this law

allows district courts to reduce sentences for defendants who were sentenced before

the Fair Sentencing Act was enacted, so long as the offense is a “covered offense.”

First Step Act § 404(a), (b). Williams seeks relief under this Act.

                                     II. Analysis

      Whether Williams is eligible under the First Step Act is a question of statutory

interpretation. Section 404(a) of the Act sets out the offenses that it covers, defining

a “covered offense” as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010

... that was committed before August 3, 2010.” First Step Act § 404(a). The question

is whether Williams’s “offense” for this purpose is defined by the crack-cocaine

amount charged in the indictment (50 grams or more, see supra n.2) or the quantity

found by the sentencing judge (44 kilograms). If “covered offense” is defined by the

facts found by the sentencing court, then Williams cannot possibly be eligible for First

Step Act relief—even post-2010 (and maybe forever), 44 kilograms of crack cocaine is



                                           5
far above the Fair Sentencing Act’s 280-gram threshold for application of the 10-year

mandatory minimum at 21 U.S.C. § 841(b)(1)(A).

      District courts have come out both ways on this issue, and no appellate court

has reached it yet. See Gov.’s Resp. at 16-21; Def.’s Reply at 3. There have been four

decisions in this District, and they all come out in Williams’ favor. United States v.

Wright, 2019 WL 3231383, at *3 (N.D. Ill. July 18, 2019) (Castillo, J.); United States

v. Johnson, 2019 WL 2590951, at *3 (N.D. Ill. June 24, 2019) (Leinenweber, J.);

United States v. Booker, 2019 WL 2544247, at *2-3 (N.D. Ill. June 20, 2019) (Lefkow,

J.); United States v. Edwards, 95-cr-00508-5, Dkt. 1210, First Step Act Op. at 4-5

(N.D. Ill. Aug. 9, 2019) (Leinenweber, J).

      The government makes a two-step argument that “covered offenses” are

defined by the defendant’s actual conduct as decided at sentencing. First, the

government argues that the phrase “statutory penalties for which” refers back to the

word “violation,” instead of referring back to the term, “Federal criminal statute.”

Gov.’s Resp. at 8-10. And second, it argues that the term “violation” should be read to

refer to actual conduct, not to the offense of conviction as defined by statute. Id. Under

the government’s framework, if “statutory penalties for which” refers to “violation”

(and not “Federal criminal statute”), and if “violation” must mean “underlying factual

conduct” (instead of “offense of conviction”), then the government wins because

Williams conspired to traffic 44 kilograms of cocaine. If either of those propositions

does not hold, then Williams wins.




                                             6
      On the first step (no pun intended), the government argues that if the term

“statutory penalties for which” referred back to the term “Federal criminal statute”

instead of “violation” (as the government argues it should), then there would be a

redundancy in the statute. Gov.’s Resp. at 9-10. That is, the law should not be read

to say, in effect, “a federal criminal statute, the statutory penalties for which,”

because the word “statutory” there would be totally unnecessary. Id. As a result, the

government argues, “statutory penalties for which” must modify “violation.” Id. This

argument puts a lot of store in the avoid-redundancy canon of statutory construction.

But it is not a particularly strong argument, because a legislative drafter might

readily choose to repeat the word “statutory” in an attempt to make the point clearer.

Indeed, in the context of federal sentencing, in which the Sentencing Guidelines still

play a major role, modifying the word “penalties” with the adjective “statutory” does

not seem particularly redundant.

      Just as importantly, it bears emphasis that the starting point on this

interpretive analysis is the term “covered offense.” The term is not “offense conduct.”

And a person’s conduct does not qualify as an offense unless a statute defines the

conduct as a crime. Indeed, the federal criminal restitution statutes, 18 U.S.C. § 3663

and 18 U.S.C. § 3663A, use the term “offense” many times in setting out the scope of

restitution. In Hughey v. United States, the Supreme Court held that, under § 3663,

the term “offense” means the offense of conviction and does not refer to all related

otherwise-criminal conduct. 495 U.S. 411, 415 (1990) (emphasis added). Specifically,

restitution could not be required “for acts other than those underlying the offense of



                                          7
conviction.” Id. (emphasis added). In arriving at that interpretation, the Supreme

Court reasoned that the “straight-forward reading” of the word “offense” is limited to

the offense of conviction. Id. at 416. Congress would have chosen a broader term if it

wanted to reach criminal conduct outside the offense of conviction. Id. at 418

(explaining that “had Congress intended to permit a victim to recover for losses

stemming from all conduct attributable to the defendant, including conduct unrelated

to the offense of conviction, Congress would likely have chosen language other than

‘the offense,’ which refers without question to the offense of conviction”—even though

the term “offense of conviction” does not appear in the statute).4

       Against this, the government cites three cases to argue that the term “offense”

refers to the defendant’s actual conduct rather than an offense of conviction. But none

of those cases involve statutes like this one. First, the government cites Sedima,

S.P.R.L. v. Imrex Co., Inc., in which the Supreme Court interpreted the term

“violation” as “only a failure to adhere to legal requirements,” rather than a formal

conviction. 473 U.S. 479, 489 (1985); see also Gov.’s Resp. at 8-9. But Sedima

interpreted whether convictions were necessary for a defendant’s conduct to qualify

as “racketeering activity” in RICO. Id. (emphasis added). So Sedima does not define

the term “offense” at all. The word “offense” is referenced in the opinion, but only

because it is used in one of the many sub-sections of the definition of racketeering

activity. 18 U.S.C. § 1961(1)(D) (including “any offense involving fraud ….”). The


       4For a more recent example of a similar definition of “offense,” take Gamble v. United
States, 139 S. Ct. 1960 (2019). There, the Supreme Court explained that the term “offense”
was understood—at least at the founding—to be “defined by a law” so that conduct that
violates both state and federal law is not one offense but two. Gamble, 139 S. Ct. at 1965.
                                             8
Supreme Court did not consider the word “offense” in its actual analysis at all.

Instead, not surprisingly the Court interpreted “racketeering activity” to apply to,

well, “activity.”

       Also, Sedima’s reference to the word “violation” was a minor point in the

statutory analysis. There were several other contextual clues that an underlying

conviction was not required to qualify as racketeering activity: § 1961 defines a

predicate act to “involve conduct that is ‘chargeable’ or ‘indictable,’ and ‘offenses’ that

are ‘punishable,’ under various criminal statutes.” Id. at 488 (cleaned up, emphases

added). Those contextual clues heavily suggested that the acts did not need to have

already resulted in criminal convictions—just that they would have been able to

result in convictions. Id. Plus, as the Supreme Court noted, “RICO is to be read

broadly ... and was an aggressive initiative to supplement old remedies and develop

new methods for fighting crime.” Id. at 497-98. Requiring an underlying criminal

conviction for RICO liability would have defeated the purpose of the statute. Nothing

of the sort applies to the First Step Act.

       Next, the government cites United States v. Hayes, Gov.’s Resp. at 9, which

held that a “misdemeanor crime of domestic violence” under 18 U.S.C. § 921(a)(33)(A)

could be any crime of violence committed against “a spouse or domestic victim”—the

domestic nature of the victim’s relationship with the aggressor did not need to be an

element of the crime. 555 U.S. 415, 421-26 (2009). But like Sedima, Hayes does not

directly interpret the word “offense.” Nor did it suggest more broadly that a real-




                                             9
conduct interpretation applies to all federal criminal statutes. The statutory

provision at issue was this:

      [T]he term ‘misdemeanor crime of domestic violence’ means an offense that …
      has, as an element, the use or attempted use of physical force, or the
      threatened use of a deadly weapon, committed by a current or former spouse,
      parent, or guardian of the victim, by a person with whom the victim shares a
      child in common, by a person who is cohabiting with or has cohabited with the
      victim as a spouse, parent, or guardian, or by a person similarly situated to a
      spouse, parent, or guardian of the victim.

18 U.S.C. § 921(a)(33)(A)(ii). The question in that case was not whether the

requirement of the use of force or a deadly weapon was defined based on the statutory

elements of the crime or instead based on actual conduct. See Hayes, 555 U.S. at 421-

21. The question instead was whether the later clauses defining the relationship

between the aggressor and victim should be understood to require that the

relationship was an element of the predicate offense. Id. at 418 (“[T]o trigger the

possession ban, must the predicate misdemeanor identify as an element of the crime

a domestic relationship between aggressor and victim?”). Based on the rules of

grammar, id. at 421-24, as well as reasons of practicality, id. at 426-29, the Supreme

Court held that an element defining the relationship between aggressor and victim

was not required—the words “has, as an element” did not apply to the later clauses

in the sub-section, id. at 426. But the Supreme Court did not abandon the categorical

approach to the requirement that the crime be violent, and it certainly did not hold

that terms like “crime,” “offense,” or even “violation” could or should always be

understood to refer only to actual conduct rather than the elements of the crime of

conviction.



                                         10
       Finally, the government compares this case to Nijhawan v. Holder, in which

the Supreme Court held that “aggravated felony” for the purposes of deportability

should be defined based on the particular facts of the crime (the “circumstance-

specific” approach), rather than by the elements of the offense (the “categorical”

approach). 557 U.S. 29, 32-35 (2009); see Gov.’s Resp. at 9. Yet again, however, the

provision at issue there is quite different from this one. The immigration law

described an “offense that involves fraud or deceit in which the loss to the … victims

exceeds $10,000.” 8 U.S.C. § 1101(a)(43)(M)(i). There, the words “in which” strongly

implied an individualized factual inquiry. See Nijhawan, 557 U.S. at 37-39

(discussing the importance of the words “in which”). There is no such clause in the

pertinent provision of the First Step Act. Plus, the Supreme Court in Nijhawan

expressly acknowledged that the categorical approach is sometimes appropriate. Id.

at 33-34 (“[W]ords such as ‘crime,’ felony,’ ‘offense,’ and the like sometimes refer to a

generic crime ... and sometimes refer to the specific acts in which an offender engaged

on a specific occasion.”); see also id. at 34 (citing Taylor v. United States, 495 U.S. 575

(1990); James v. United States, 550 U.S. 192 (2007); Chambers v. United States, 555

U.S. 122 (2009)). So none of the government’s offered cases requires the outcome that

it advocates.

       In the end, then, the straightforward reading of “offense” is that it refers to the

offense of conviction, not the defendant’s related conduct. To the extent that there is

ambiguity, the rule of lenity would kick in and require an interpretation in favor of

the defendant. See Albernaz v. United States, 450 U.S. 333, 342 (1981) (“the rule of



                                            11
lenity is a principle of statutory construction which applies not only to interpretations

of the substantive ambit of criminal prohibitions, but also to the penalties they

impose”).5 Williams’s proposal—that a “covered offense” is defined by the offense of

conviction—will increase eligibility for sentencing reductions, so his proposed

interpretation gets the benefit of the rule of lenity to the extent that the First Step

Act is ambiguous.

       That conclusion also fits better with the legal landscape in place when

Congress passed the First Step Act in 2018. In 2013, the Supreme Court made clear

that “any fact that increases the mandatory minimum is an ‘element’ that must be

submitted to the jury.” Alleyne v. United States, 570 U.S. 99, 103 (2013). Although

Alleyne is not available retroactively via 28 U.S.C. § 2255, by 2018 Congress knew

that courts were no longer constitutionally permitted to impose mandatory

minimums based solely on judicial fact-finding at sentencing. Congress would not

have expected federal courts to then double-down on those unconstitutional findings

in applying the First Step Act.6

       None of the government’s additional arguments on congressional intent are

persuasive. For example, the government argues that Congress intended for “courts



       5It is worth noting that the sole basis offered by the government against the rule of
lenity’s application is that the First Step Act is not ambiguous. In another case, perhaps a
fuller adversarial presentation on this issue would explore whether the rule can ever be
applied to sentencing reduction statutes, as distinct from first-instance penalty provisions.
        6As another court has explained, “[c]onstruing section 404 in the context provided by

Alleyne …, courts should reject a reading of the statute that would preclude eligibility for
relief under the First Step Act due to a judicial finding of drug quantity many years ago.”
United States v. Allen, 384 F. Supp. 3d 238, 242-43 (D. Conn. 2019) (citing Rust v. Sullivan,
500 U.S. 173, 191 (1991), for the proposition that Congress “legislates in light of
constitutional limitations.”).
                                             12
to assess eligibility based on a case-specific approach.” Gov.’s Resp. at 10-11. Also, the

government warns that taking Williams’ approach would create a new set of unfair

disparities. Gov.’s Resp. at 10-12. Here is their theory: the government argues that it

previously charged defendants like Williams with 50 grams of crack cocaine because

that was all that was required to meet the threshold for the 10-year mandatory

minimum. Id. Now, the government says, it would charge those similarly situated

defendants with 280 grams—the new threshold for the 10-year minimum. Id. Because

the government charged defendants in Williams’ position with 50 grams of crack

cocaine, but now charges them with 280 grams, defendants who were sentenced

under the old regime get an unfair chance at sentences even lower than current

defendants whose conduct is factually identical. Id. at 12 (“[U]nder the defense view,

nearly every defendant charged under those statutes would be treated differently

than identically situated defendants charged after the Fair Sentencing Act became

effective, even if their violations involved crack quantities substantially exceeding the

new statutory thresholds.”). Even worse (in the government’s view), interpreting the

statute Williams’ way would allow many defendants to gain that unfair advantage.

Id. at 11.

       But the government’s concerns should be allayed by the actual mechanics of

the First Step Act. The Act does not require a judge to reduce a sentence after holding

that the defendant is eligible for relief. Instead, the court “may … impose a reduced

sentence.” First Step Act § 404(b) (emphasis added). Congress went out of its way to

make this clear, even adding, “Nothing in this section shall be construed to require a



                                           13
court to reduce any sentence pursuant to this section.” First Step Act § 404(c). Not

only are judges not required to reduce the sentence, but they would naturally take

evidence about the drug quantity into account in doing so. That is perfectly in line

with Alleyne, in which the Supreme Court explained that judicial fact-finding is still

important in the sentencing process—just not for setting mandatory minimums and

statutory maxima. Alleyne, 570 U.S. at 116 (“Our ruling today does not mean that

any fact that influences judicial discretion must be found by a jury. We have long

recognized that broad sentencing discretion, informed by judicial factfinding, does not

violate the Sixth Amendment.”). The government’s response even advocates this

approach. Gov.’s Resp. at 22.

      So, suppose there was ample evidence that two defendants each sold 300 grams

of crack cocaine, but one was charged in 2010 with the 50-gram threshold, while the

other was charged in 2015 in an indictment specifying 280 grams or more. Under the

First Step Act, even as interpreted by Williams, there is no reason why a court would

treat them any differently in terms of the ultimate sentence. Williams’s

interpretation of the Act would simply adjust the first defendant’s mandatory

minimum in line with the modern threshold. And to be clear, it is not as if simply

charging current-era defendants with crack cocaine in excess of 280 grams

automatically allows for application of the mandatory minimum anyway—under

Alleyne, the defendant must either plead to that amount or it must be found by a jury

beyond a reasonable doubt.




                                          14
       Despite what the government argues in its discussion of Dillon v. United

States, 560 U.S. 817, (2010), taking Alleyne into account in this way is not tantamount

to applying Alleyne to Williams’ case retroactively. See Gov.’s Resp. at 12-14. Instead,

it is simply acknowledging that Alleyne was the legal backdrop to the First Step Act

and using that backdrop to help elucidate an otherwise close question of statutory

interpretation. So of course Alleyne does not apply retroactively to Williams’ case. But

it does provide another clue that Congress intended “covered offense” to refer to the

crime of conviction—not the actual conduct determined by the judge at sentencing.7

       Finally, as for any concern the government might have about the sheer volume

of litigation, Gov.’s Resp. at 11, that is only weak evidence of congressional intent. It

does not outweigh the competing textual and contextual signals that the word

“offense” means the offense of conviction.

                                      III. Conclusion

       For the reasons explained above, Williams is eligible for relief under the First

Step Act. The remaining procedural question is whether to hold an in-person re-

sentencing. The Act does not say explicitly that a district court must do so. It simply

states that the district court “may ... impose a reduced sentence as if sections 2 and 3

of the Fair Sentencing Act of 2020 ... were in effect at the time the covered offense

was committed.” First Step Act § 404(b). Courts within the Seventh Circuit have


       7Note  additionally that under Alleyne, each mandatory-minimum threshold is an
element of a crime (not just a sentencing factor), so 21 U.S.C. § 841(b)(1)(A), § 841(b)(1)(B),
and § 841(b)(1)(C) are each distinct crimes. See Alleyne, 570 U.S. at 103. Williams was
convicted—or at least, the parties and Seventh Circuit assumed he was, see supra n.2—under
§ 841(b)(1)(A). The statutory penalty for the offense at § 841(b)(1)(A) has changed, so the First
Step Act applies to Williams.
                                               15
typically decided that the First Step Act does not require an in-person resentencing,

and this Court is inclined to agree.8 But the Seventh Circuit has not decided the issue.

The parties in this case submitted filings that all seem to assume that an in-person

resentencing is not required. Out of an abundance of caution, the parties must

position papers on whether the resentencing requires Williams’ presence or instead

the Court may decide the new sentence on the already-filed briefs (as well as the prior

presentence report and prior sentencing record). The positions papers are due by

September 9, 2019. The defense counsel’s motion [1827] to reset the status hearing is

granted to September 16, 2019 at 9:30 a.m.

                                                        ENTERED:


                                                              s/Edmond E. Chang
                                                        Honorable Edmond E. Chang
                                                        United States District Judge

DATE: August 25, 2019




       8See  Booker, 2019 WL 2544247, at *3 n.2; see also United States v. Coleman, 382 F.
Supp. 3d 851, 857-58 (E.D. Wis. 2019); United States v. Glore, 2019 WL 1761581, at *3 (E.D.
Wis. April 22, 2019); United States v. Rivas, 2019 WL 1746392, at *8 (E.D. Wis. April 18,
2019); see also, e.g., Wright, 2019 WL 3231383, at *4; Johnson, 2019 WL 2590951, at *4.
                                            16
